DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2020/0204161 (filed 24 December 2018) (“Satoskar”) and US Patent Application Publication 2017/0212721 (published 27 July 2017) (“Satoskar II”).
Claim 1 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Satoskar reference.
Claim 1
The Satoskar Reference
“1. An apparatus comprising:
The Satoskar reference describes a personal audio device 1 that includes an audio integrated circuit 9 that performs front end processing on an analog input to produce a digital audio signal. Satoskar at Abs., ¶¶ 1–4, 9–12, FIGs.1, 8, 11.
“at least one processor; and
“at least one memory including computer program code;
“the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to:
Satoskar’s device 1 similarly includes a processor, memory and computer program code executed by the processor. For example, Satoskar implements an audio integrated circuit (IC) 9 with a microcontroller. Id. at ¶ 26, FIG.1.
“receive one or more audio input signals;
Satoskar’s IC 9 likewise receives analog input audio at a programmable gain amplifier (PGA) 812. Id. at ¶ 42, FIG.8. PGA 812 amplifies the analog signal and passes it to a delta-sigma analog-to-digital (ADC) converter 808 that produces an oversampled digital audio signal. Id.
“apply a multi-stage decimation process to the one or more audio input signals wherein the multi-stage decimation process comprises at least a first branch and a second branch; and
A multi-path decimator 804 performs multiple stages of decimation to the oversampled digital audio signal. For example, a common path 906 applies a first degree of down-sampling and each of two branching paths 902 and 904 apply a second degree of down-sampling. Id. at ¶¶ 43, 44, FIGs.8, 9. In other embodiments, common path 906 is downstream of paths 902 and 904. Id. at ¶ 47.
“apply audio signal analysis to the one or more audio input signals,
“wherein the audio signal analysis extracts at least one audio signal parameter from the one or more audio input signals and is performed on the output of the first branch of the multi-stage decimation process, and
Satoskar analyzes the oversampled digital audio signal to generate a control signal for crossfader and switching logic 806. Id. at ¶ 45. Logic 806 monitors the signal to extract a level or spectral content. Id.
However, Satoskar’s logic 806 does not perform a signal analysis on the output of common path 906 or low power path 902.
“wherein use of the second branch of the multi-stage decimation process is dependent upon the outcome of the audio signal analysis.”
Logic 806 selects high power path 904 based on the analysis performed on the digital audio signal. Id.

Table 1
The table above shows that the Satoskar reference describes a personal audio device 1 corresponding closely to the claimed apparatus. Despite their similarity, Satoskar’s device 1 does not anticipate the claimed apparatus because Satoskar’s switching logic 806 does not analyze the output of a first branch of a multi-stage decimation process as claimed. Rather, switching logic 806 analyzes the oversampled digital audio signal.
The differences between the claimed apparatus and Satoskar’s audio device 1 are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Satoskar’s switching logic 806 analyzes a digital audio signal to extract either a signal level or a spectral content of the signal. Satoskar at ¶ 45, FIG.9. Logic 806 analyzes the digital signal prior to processing by decimator 804. Id. However, one of ordinary skill in the art would have reasonably recognized that the signal may be analyzed at any suitable point that allows the extraction of a signal level or spectral content. See Satoskar II at ¶ 24, FIG.3 (describing the extraction of a signal level from an analog signal or from digital derivatives, such as the output of a decimator). One of ordinary skill in the art would have further recognized that analyzing the output of a decimator would be beneficial since decimators reduce the bandwidth and bitrate of a digital signal. See Satoskar at FIG.9 (depicting bitrate reductions from 3 MHz to 192 KHz and a futher reduction to 48 KHz.) These reductions would translate into a beneficial reduction of processing power in line with Satoskar’s goal of reducing power consumption. See id. at ¶ 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Satoskar’s switching logic 806 to analyze and extract a signal level at the output of a decimator, such as common path decimator 906 or a low power path decimator 902 in the case common path decimator 906 is positioned downstream of low power path decimator 902. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the audio signal analysis is not performed on the output of the second branch of the multi-stage decimation process.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Satoskar’s device 1 so switching logic 806 would analyze signals at the output of a decimator, such as decimator 906 or decimator 902. Further, one of ordinary skill would have simply analyzed the output of one decimator, such as decimator 902 and not decimator 904, since decimator 904 requires more processing power. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the first branch provides a lower quality level of decimation to the second branch.”
Likewise, decimator 902 produces a lower quality level of decimation relative to decimator 904. Satoskar at ¶¶ 43, 44, FIG.9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the audio signal analysis comprises at least one of: noise detection; wind noise detection; and energy parameters.”
Satoskar’s switching logic 806 extracts energy parameters, such as signal level and spectral content. Satoskar at ¶ 45. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 5 depends on claim 4 and further requires the following:
“wherein if noise is detected for an audio signal the second branch of the multi-stage decimation process is not completed for that audio signal.”
Claim 6 depends on claim 4 and further requires the following:
“wherein if noise is not detected for an audio signal the second branch of the multi-stage decimation process is completed for that audio signal.”
Switching logic 806 similarly extracts signal level and/or spectral content. Satoskar at ¶ 45. One of ordinary skill in the art would have understood that periods exhibiting low signal levels or low spectral content correspond to periods of background noise instead of periods corresponding to a desired signal. In the case of background noise (e.g., signal level less than                         
                            -
                            50
                             
                            d
                            B
                            F
                            s
                        
                    ), switching logic 806 would activate low power path 902 and would deactivate high power path 904. Id. at ¶¶ 34–37, FIG.5. Otherwise, (e.g., signal level greater than                         
                            -
                            50
                             
                            d
                            B
                            F
                            s
                        
                    ), switching logic 806 would activate high power path 904 and deactivate low power path 902. Id. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claims.
Claim 7 depends on claim 1 and further requires the following:
“wherein the multi-stage decimation process comprises a common portion and the output of the common portion is provided to both the first branch and the second branch.”
Satoskar describes an embodiment of multi-path decimator 804 in which a common path decimator 906 feeds both a low-power path decimator 902 and a high-power path decimator 904. Satoskar at ¶ 43, FIG.9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“wherein the decimated audio signals are provided to an audio processor and wherein the audio processor also receives information indicating which audio input signals have not been provided to the second branch of the decimator.”
Satoskar similarly passes decimated audio signals to a processor, such as crossfader 806, which receives information from switching logic 806 to cross fade between the output of low-power path 902 and high-power path 904, and vice versa, depending on which decimator branch is active. Satoskar at ¶¶ 45, 46, FIGs.8, 9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the one or more audio input signals are received from one or more digital microphones.”
Satoskar’s device 1 receives input audio signals from microphones whose outputs are digitized by a delta-sigma ADC 808. Satoskar at ¶¶ 26, 42, FIG.8. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 10 is drawn to “a method.” The following table illustrates the correspondence between the claimed method and the Satoskar reference.
Claim 10
The Satoskar Reference
“10. A method comprising:
The Satoskar reference describes a personal audio device 1 that includes an audio integrated circuit 9 that performs front end processing on an analog input to produce a digital audio signal. Satoskar at Abs., ¶¶ 1–4, 9–12, FIGs.1, 8, 11.
“receiving one or more audio input signals;
Satoskar’s IC 9 likewise receives analog input audio at a programmable gain amplifier (PGA) 812. Id. at ¶ 42, FIG.8. PGA 812 amplifies the analog signal and passes it to a delta-sigma analog-to-digital (ADC) converter 808 that produces an oversampled digital audio signal. Id.
“applying a multi-stage decimation process to the one or more audio input signals wherein the multi-stage decimation process comprises at least a first branch and a second branch; and
A multi-path decimator 804 performs multiple stages of decimation to the oversampled digital audio signal. For example, a common path 906 applies a first degree of down-sampling and each of two branching paths 902 and 904 apply a second degree of down-sampling. Id. at ¶¶ 43, 44, FIGs.8, 9. In other embodiments, common path 906 is downstream of paths 902 and 904. Id. at ¶ 47.
“applying audio signal analysis to the one or more audio input signals,
“wherein the audio signal analysis extracts at least one audio signal parameter from the one or more audio input signals and is performed on the output of the first branch of the multi- stage decimation process, and
Satoskar analyzes the oversampled digital audio signal to generate a control signal for crossfader and switching logic 806. Id. at ¶ 45. Logic 806 monitors the signal to extract a level or spectral content. Id.
However, Satoskar’s logic 806 does not perform a signal analysis on the output of common path 906 or low power path 902.
“wherein use of the second branch of the multi-stage decimation process is dependent upon the outcome of the audio signal analysis.”
Logic 806 selects high power path 904 based on the analysis performed on the digital audio signal. Id.

Table 2
The table above shows that the Satoskar reference describes a personal audio device 1 that performs processing that corresponds closely to the claimed method. Despite their similarity, the Satoskar reference does not anticipate the claimed method because Satoskar’s switching logic 806 does not analyze the output of a first branch of a multi-stage decimation process as claimed. Rather, switching logic 806 analyzes the oversampled digital audio signal.
The differences between the claimed method and the Satoskar reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Satoskar’s switching logic 806 analyzes a digital audio signal to extract either a signal level or a spectral content of the signal. Satoskar at ¶ 45, FIG.9. Logic 806 analyzes the digital signal prior to processing by decimator 804. Id. However, one of ordinary skill in the art would have reasonably recognized that the signal may be analyzed at any suitable point that allows the extraction of a signal level or spectral content. See Satoskar II at ¶ 24, FIG.3 (describing the extraction of a signal level from an analog signal or from digital derivatives, such as the output of a decimator). One of ordinary skill in the art would have further recognized that analyzing the output of a decimator would be beneficial since decimators reduce the bandwidth and bitrate of a digital signal. See Satoskar at FIG.9 (depicting bitrate reductions from 3 MHz to 192 KHz and a futher reduction to 48 KHz.) These reductions would translate into a beneficial reduction of processing power in line with Satoskar’s goal of reducing power consumption. See id. at ¶ 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Satoskar’s switching logic 806 to analyze and extract a signal level at the output of a decimator, such as common path decimator 906 or a low power path decimator 902 in the case common path decimator 906 is positioned downstream of low power path decimator 902. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“wherein audio signal analysis is not performed on the output of the second branch of the multi-stage decimation process.”
The obviousness rejection of claim 10, incorporated herein, shows the obviousness of modifying Satoskar’s device 1 so switching logic 806 would analyze signals at the output of a decimator, such as decimator 906 or decimator 902. Further, one of ordinary skill would have simply analyzed the output of one decimator, such as decimator 902 and not decimator 904, since decimator 904 requires more processing power. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“wherein the first branch provides a lower quality level of decimation to the second branch.”
Likewise, decimator 902 produces a lower quality level of decimation relative to decimator 904. Satoskar at ¶¶ 43, 44, FIG.9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 13 depends on claim 10 and further requires the following:
“wherein the audio signal analysis comprises at least one of: noise detection; wind noise detection; and energy parameters.”
Satoskar’s switching logic 806 extracts energy parameters, such as signal level and spectral content. Satoskar at ¶ 45. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 14 depends on claim 13 and further requires the following:
“wherein if noise is detected in an audio signal the second branch of the multi-stage decimation process is not completed for that audio signal.”
Claim 15 depends on claim 13 and further requires the following:
“wherein if noise is not detected in an audio signal the second branch of the multi-stage decimation process is completed for that audio signal.”
Switching logic 806 similarly extracts signal level and/or spectral content. Satoskar at ¶ 45. One of ordinary skill in the art would have understood that periods exhibiting low signal levels or low spectral content correspond to periods of background noise instead of periods corresponding to a desired signal. In the case of background noise (e.g., signal level less than                         
                            -
                            50
                             
                            d
                            B
                            F
                            s
                        
                    ), switching logic 806 would activate low power path 902 and would deactivate high power path 904. Id. at ¶¶ 34–37, FIG.5. Otherwise, (e.g., signal level greater than                         
                            -
                            50
                             
                            d
                            B
                            F
                            s
                        
                    ), switching logic 806 would activate high power path 904 and deactivate low power path 902. Id. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claims.
Claim 16 depends on claim 10 and further requires the following:
“wherein the multi-stage decimation process comprises a common portion and the output of the common portion is provided to both the first branch and the second branch.”
Satoskar describes an embodiment of multi-path decimator 804 in which a common path decimator 906 feeds both a low-power path decimator 902 and a high-power path decimator 904. Satoskar at ¶ 43, FIG.9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 17 depends on claim 10 and further requires the following:
“wherein the decimated audio signals are provided to an audio processor and wherein the audio processor also receives information indicating which audio input signals have not been provided to the second branch of the decimator.”
Satoskar similarly passes decimated audio signals to a processor, such as crossfader 806, which receives information from switching logic 806 to cross fade between the output of low-power path 902 and high-power path 904, and vice versa, depending on which decimator branch is active. Satoskar at ¶¶ 45, 46, FIGs.8, 9. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 18 depends on claim 10 and further requires the following:
“wherein the one or more audio input signals are received from a plurality of digital microphones.”
Satoskar’s device 1 receives input audio signals from microphones whose outputs are digitized by a delta-sigma ADC 808. Satoskar at ¶¶ 26, 42, FIG.8. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 19 is drawn to “a non-transitory computer readable medium comprising computer program instructions.” The following table illustrates the correspondence between the claimed medium and the Satoskar reference.
Claim 19
The Satoskar Reference
“19. A non-transitory computer readable medium comprising computer program instructions that, when executed by processing circuitry, cause:
The Satoskar reference describes a personal audio device 1 that includes an audio integrated circuit 9 that performs front end processing on an analog input to produce a digital audio signal. Satoskar at Abs., ¶¶ 1–4, 9–12, FIGs.1, 8, 11. Satoskar’s device 1 similarly includes a processor, memory and computer program code executed by the processor. For example, Satoskar implements an audio integrated circuit (IC) 9 with a microcontroller. Id. at ¶ 26, FIG.1.
“receiving one or more audio input signals;
Satoskar’s IC 9 likewise receives analog input audio at a programmable gain amplifier (PGA) 812. Id. at ¶ 42, FIG.8. PGA 812 amplifies the analog signal and passes it to a delta-sigma analog-to-digital (ADC) converter 808 that produces an oversampled digital audio signal. Id.
“applying a multi-stage decimation process to the one or more audio input signals wherein the multi-stage decimation process comprises at least a first branch and a second branch; and
A multi-path decimator 804 performs multiple stages of decimation to the oversampled digital audio signal. For example, a common path 906 applies a first degree of down-sampling and each of two branching paths 902 and 904 apply a second degree of down-sampling. Id. at ¶¶ 43, 44, FIGs.8, 9. In other embodiments, common path 906 is downstream of paths 902 and 904. Id. at ¶ 47.
“applying audio signal analysis to the one or more audio input signals,
“wherein the audio signal analysis extracts at least one audio signal parameter from the one or more audio input signals and is performed on the output of the first branch of the multi- stage decimation process, and
Satoskar analyzes the oversampled digital audio signal to generate a control signal for crossfader and switching logic 806. Id. at ¶ 45. Logic 806 monitors the signal to extract a level or spectral content. Id.
However, Satoskar’s logic 806 does not perform a signal analysis on the output of common path 906 or low power path 902.
“wherein use of the second branch of the multi-stage decimation process is dependent upon the outcome of the audio signal analysis.”
Logic 806 selects high power path 904 based on the analysis performed on the digital audio signal. Id.

Table 3
The table above shows that the Satoskar reference describes a personal audio device 1 corresponding closely to the claimed medium. Despite their similarity, Satoskar’s device 1 does not anticipate the claimed medium because Satoskar’s switching logic 806 does not analyze the output of a first branch of a multi-stage decimation process as claimed. Rather, switching logic 806 analyzes the oversampled digital audio signal.
The differences between the claimed apparatus and Satoskar’s audio device 1 are such that the invention as a whole would have been obvious to one of ordinary skill in the art at the time of filing. Satoskar’s switching logic 806 analyzes a digital audio signal to extract either a signal level or a spectral content of the signal. Satoskar at ¶ 45, FIG.9. Logic 806 analyzes the digital signal prior to processing by decimator 804. Id. However, one of ordinary skill in the art would have reasonably recognized that the signal may be analyzed at any suitable point that allows the extraction of a signal level or spectral content. See Satoskar II at ¶ 24, FIG.3 (describing the extraction of a signal level from an analog signal or from digital derivatives, such as the output of a decimator). One of ordinary skill in the art would have further recognized that analyzing the output of a decimator would be beneficial since decimators reduce the bandwidth and bitrate of a digital signal. See Satoskar at FIG.9 (depicting bitrate reductions from 3 MHz to 192 KHz and a futher reduction to 48 KHz.) These reductions would translate into a beneficial reduction of processing power in line with Satoskar’s goal of reducing power consumption. See id. at ¶ 4. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Satoskar’s switching logic 806 to analyze and extract a signal level at the output of a decimator, such as common path decimator 906 or a low power path decimator 902 in the case common path decimator 906 is positioned downstream of low power path decimator 902. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Claim 20 depends on claim 19 and further requires the following:
“wherein audio signal analysis is not performed on the output of the second branch of the multi- stage decimation process.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Satoskar’s device 1 so switching logic 806 would analyze signals at the output of a decimator, such as decimator 906 or decimator 902. Further, one of ordinary skill would have simply analyzed the output of one decimator, such as decimator 902 and not decimator 904, since decimator 904 requires more processing power. For the foregoing reasons, the combination of the Satoskar and the Satoskar II references makes obvious all limitations of the claim.
Summary
Claims 1–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/26/2022